                                                                                            1   Anthony L. Martin
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                            3   Dana B. Salmonson
                                                                                                Nevada Bar No. 11180
                                                                                            4   dana.salmonson@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendants
                                                                                                Thyssenkrupp Materials NA, Inc., Thyssenkrupp
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10   Supply Chain Services NA, Inc., and Tesla Motors,
                                                                                                Inc.
                                                                                           11
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                           13
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14   ROBERT THURMAN-SILVA, an individual,                Case No.: 3:19-cv-00683-LRH-WGC

                                                                                           15                        Plaintiff,

                                                                                           16   vs.                                             STIPULATION AND ORDER FOR AN
                                                                                                                                               EXTENSION OF TIME TO RESPOND TO
                                                                                           17   EMPLOYBRIDGE SOUTHWEST, LLC d/b/a                 PLAINTIFF’S FIRST AMENDED
                                                                                                PROLOGISTIX, a Foreign Limited-Liability                 COMPLAINT
                                                                                           18   Company; THYSSENKRUPP MATERIALS
                                                                                                NA, INC.; a Foreign Corporation;                            (FIRST REQUEST)
                                                                                           19   THYSSENKRUPP SUPPLY CHAIN
                                                                                                SERVICES NA, INC., a Foreign Corporation;
                                                                                           20   and, TESLA MOTORS, INC., a Foreign
                                                                                                Corporation; DOE BUSINESS ENTITIES 1-
                                                                                           21   10; DOE INDIVIDUALS 1-10,

                                                                                           22                        Defendants.

                                                                                           23
                                                                                                       Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Robert Thurman-Silva (“Plaintiff”)
                                                                                           24
                                                                                                and Defendants Thyssenkrupp Materials NA, Inc., Thyssenkrupp Supply Chain Services NA, Inc.,
                                                                                           25
                                                                                                (collectively, “Thyssenkrupp”) and Tesla Motors, Inc. (“Tesla”), by and through their respective
                                                                                           26
                                                                                                counsel of record, hereby request and stipulate to extend the time for Thyssenkrupp and Tesla to
                                                                                           27
                                                                                                respond to Plaintiff’s First Amended Complaint (ECF No. 2). Thyssenkrupp and Tesla’s responses
                                                                                           28
                                                                                             1   to the First Amended Complaint are currently due February 11, 2020. Thyssenkrupp and Tesla
                                                                                             2   request an extension of time up to and including March 12, 2020 in which to respond. This is the
                                                                                             3   parties’ first request for an extension of time.
                                                                                             4          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                             5   DATED this 11th day of February, 2020.              DATED this 11th day of February, 2020.
                                                                                             6   THE GEDDES LAW FIRM, P.C.                           OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                             7                                                       P.C.

                                                                                             8   /s/ Kristen R. Geddes                               /s/ Dana B. Salmonson
                                                                                                 William J. Geddes                                   Anthony L. Martin
                                                                                             9   Nevada Bar No. 6984                                 Nevada Bar No. 8177
                                                                                                 Kristen R. Geddes                                   Dana B. Salmonson
                                                                                            10
                                                                                                 Nevada Bar No. 9027                                 Nevada Bar No. 11180
O gletree, Deakins, N ash, Smoak & Stewart, P.C.




                                                                                            11   8600 Technology Way, Suite 107                      Wells Fargo Tower
                                                                                                 Reno, NV 89521                                      Suite 1500
                                                                                            12   Attorneys for Plaintiff                             3800 Howard Hughes Parkway
                                                                                                                                                     Las Vegas, NV 89169
                                                   Suite 1500, 3800 Howard Hughes Parkway




                                                                                            13                                                       Attorneys for Defendants
                                                           Telephone: 702.369.6800




                                                                                                                                                     Thyssenkrupp Materials NA, Inc.,
                                                             Las Vegas, NV 89169




                                                                                            14
                                                              Wells Fargo Tower




                                                                                                                                                     Thyssenkrupp Supply Chain Services NA, Inc.,
                                                                                                                                                     and Tesla Motors, Inc.
                                                                                            15

                                                                                            16
                                                                                                                                                    ORDER
                                                                                            17
                                                                                                        IT IS SO ORDERED.
                                                                                            18

                                                                                            19
                                                                                                                                                U.S. MAGISTRATE JUDGE
                                                                                            20
                                                                                                                                                    February 12, 2020
                                                                                            21                                                  DATED
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                                      2
